Citation Nr: 1440814	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee with arthritis and a history of tibial stress fracture.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee with a history of a tibial stress fracture.

4.  Entitlement to a compensable disability rating for subluxation and instability of the right knee prior to October 4, 2010, and to a rating in excess of 10 percent for the disability from October 4, 2010.

5.  Entitlement to a compensable disability rating for subluxation and instability of the left knee prior to October 4, 2010, and to a rating in excess of 10 percent for the disability from October 4, 2010.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

When this case was most recently before the Board in May 2012, it was remanded for further development and adjudicative action.  A referred claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was adjudicated by the originating agency.

The issues of entitlement to higher ratings for the Veteran's left and right knee disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A low back disability was not present until years after the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disabilities.


CONCLUSIONS OF LAW

A low back disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice by a letter sent in June 2007, prior to the RO's initial adjudication of the claim in January 2008.  

The record also reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  Neither the Veteran nor her representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim on any basis.  The Board is also unaware of any such evidence.

The Veteran was also provided appropriate VA examinations in response to her claim.  These examinations, conducted in December 2007, October 2010, and July 2012, address the claim based on review of relevant history, the Veteran's assertions, clinical records, and findings upon examination.  As discussed below, the most recent examiner in July 2012 provided adequate opinions addressing the etiology of the Veteran's low back disability.  The Board finds this most recent examination report adequate for adjudication purposes.  

The Appeals Management Center (AMC) also substantially complied with the Board's August 2010 and May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). This consisted of obtaining additional treatment records and providing examinations addressing the claimed disability and its etiology.  The Board in the body of its prior remand in May 2012 found deficiency in a prior VA examination addressing the etiology of the Veteran's claimed low back disability not only due to a failure to adequately address questions of etiology related to service-connected disabilities but also based on the examiner's failure to provide an opinion concerning the likely etiology of the claimed low back disability other than that related to service or service-connected disability.  However, the Board now considers this failure to assess a likely etiology to be no true failing in the prior examination of October 2010.  The most recent examination addressing the low back disability in July 2012 found that an etiology of the Veteran's low back disability related to service or service-connected bilateral knee or left foot disabilities was unlikely, based on rationales as discussed below.  This medical conclusion was supported by medical findings and relevant medical knowledge pertinent to the issue.  The likely actual cause of the low back disability is not ultimately pertinent to the Board's adjudication of the claim.  Therefore, the Board finds that the failure to provide an opinion concerning the likely etiology of the disability was harmless error.  Otherwise, the directives in the Board remands in August 2010 and May 2012 were substantially complied.  

The Board also notes that the Veteran was afforded an additional VA examination in March 2014 addressing her service-connected knee disabilities and left foot disability in the context of a claim for a total disability rating based on unemployability (TDIU, see 38 C.F.R. § 4.16 (2013).  However, that examination report did not reflect any finding of significant changes in the knee disabilities or the left foot disability, notwithstanding the Veteran's assertion of increased severity.  There is no reasonable suggestion of relevance of the March 2014 examination to the Veteran's low back disability claim.  The prior VA examiners, whose opinions are relied on in the Board's adjudication herein, concluded that the Veteran's low back disability was likely not of an acute etiology related to specific injury, and was not at least as likely as not related to the Veteran's service-connected bilateral knees disabilities or left foot disability due to the absence of disability of the knees or left foot severe enough to significantly impact gait or stance.  The March 2014 did not find that the Veteran's gait or stance was impacted by the service-connected disabilities.  Accordingly, the Board finds that the March 2014 examination does not represent new pertinent evidence as would warrant remand of the low back disability claim for issuance of a supplemental statement of the case (SSOC) prior to the Board's adjudication of the claim.  

Accordingly, the Board will address the merits of the low back disability claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

III.  Factual Background and Analysis

The Veteran has not contended and the evidence does not suggest that the Veteran's low back disability is directly related to service or was present within one year after her discharge from service.  Instead, she contends that service connection is warranted for her low back disability because it was caused or aggravated by her service-connected disabilities of the lower extremities.

The Veteran has been afforded multiple VA examinations addressing her claimed low back disability, including two in December 2007, one in October 2010, and one in July 2012.  The Veteran in a statement dated in April 2008 raised legitimate concerns over apparent bias and lack of thorough evaluation on the part of the examiner who conducted the December 2007 examination styled as a joints examination.  The Board accordingly excludes the report of that examination from consideration in the instant adjudication.  

The other December 2007 VA examination, styled as a spine examination, resulted in an opinion that the Veteran's right L4-5 degenerative disc disease was at least as likely as not related to the Veteran's active duty leg injury.  However, as the Board pointed out in its August 2010 remand, the rationale provided apparently to support the conclusion appears to be instead contrary to the conclusion.  Specifically, the examiner stated the following:

Radiographic findings do not corroborate lumbosacral spine degenerative changes that would be consistent with chronic spino-pelvic injury.  This disc injury may have resulted from usual activities of someone her age.  

Thus, because the affirmative opinion was not based on any supporting rationale, the Board found that a further examination was warranted.  The obtained October 2010 examination was based on review of the record and examination of the Veteran.  That examiner noted that the service treatment records reflected no back disorder, and that post-service records do not reflect any findings that the back disability is related to her service-connected bilateral knee and left foot disabilities.  The Veteran reported at the examination that her back problem started around 2000 when she was reaching and felt something pulled in her back.  She reported localized back pain as well as radiating pain into the right leg.  This was consistent with the October 2010 examiner's review of lumbar MRIs showing central stenosis at L4-5 "due to combination of disc bulge and mild facet arthropathy."

The October 2010 examiner concluded that a causal or aggravation link could not be drawn between either the service-connected knee disabilities or the service-connected left foot residuals of stress fracture with hallux valgus, and the Veteran's claimed low back disability.  The examiner based this opinion on there being, "no medical evidence in the literature and no consensus expert opinion on this matter."  

The Board found this rationale also deficient, in effect due to its apparent opacity and failure to address issues raised by literature submitted by the Veteran.

The Veteran submitted medical literature obtained online, some of which appears to be from a website of an orthotics vendor, which asserts the existence of medical findings or medical research supporting a link between disabilities of the lower extremities, including the feet and legs, and causation or aggravation of back disability.  While this literature does support a possibility of a causal or aggravation link between the Veteran's service-connected knees and foot disabilities and her claimed low back disability, it is not sufficiently specific either to the Veteran's service-connected disabilities or to her diagnosed low back disability to establish the existence of the alleged nexus.

Upon the most recent VA examination addressing the claimed low back disability in July 2012, the examiner noted the Veteran's history including VA treatment since 2005 for low back disability, with scans revealing degenerative disc disease at L4-5 and disc bulges present at other levels.  Examination of the back reflected limitation of motion with pain and right radiculopathy, reasonably consistent with the diagnosis of degenerative disc disease at L4-5.  The examiner noted that the Veteran's service-connected knee conditions were manifested by symptoms of osteomalacia and limitation of flexion, but that the Veteran's disabilities of the knees and left foot did not result in significant impairment of gait or stature.  The examiner reviewed the medical literature, and found that the literature did not support limited disabilities not significantly impacting either gait or stature, such as the Veteran's service-connected disabilities of the knees and left foot, either causing or aggravating a low back disability.  

The Board finds that the weight of the evidence, including medical findings with respect to the Veteran's service-connected disabilities of the knees and left foot and her lumbar degenerative disc disease, are supportive of the findings and conclusions of the VA examiners in October 2010 and July 2012.  These examiners' opinions are consistent with one another as to the absence of medical support for the Veteran's service-connected disabilities of the knees and left foot either causing or aggravating her lumbar degenerative disc disease.  The prior, December 2007 spine examiner's opinion in favor of a causal association is not supported by any rationale, as already noted, and hence is not entitled to substantial weight in the Board's weighing of the evidence.  

While the Board notes the Veteran's own assertions that the service-connected disabilities of her knees and left foot either caused or aggravated her low back disability, the Veteran is not competent to address these questions of medical etiology, which require both medical knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, even if the Board were to find the Veteran to be competent to address these questions, her opinion is clearly of less probative value than those of the medical professionals.  

Accordingly, the Board concludes that the preponderance of the evidence is against these claims.  Therefore, they must be denied.


ORDER

Service connection for a low back disability, including as secondary to service-connected disabilities, is denied.  


REMAND

As part of development of a claim for a total disability rating based on individual unemployability due to service-connected disabilities, the Veteran was afforded VA examinations in March 2014.  These included an examination addressing the knee disabilities at issue in this appeal.  The RO or Appeals Manage Center (AMC) has yet to readjudicate the rating claims following that examination.  In addition, the Veteran has not waived her right to have the claims readjudicated by the originating agency based on this evidence.  

Accordingly, the case is REMANDED to the RO or AMC in Washington D.C. for the following action:

The RO or AMC should undertake any development it determines to be warranted.  Then, it should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


